Explanations of vote
Given the way in which Community policy and legislation on migration and asylum has developed, it is necessary to obtain statistical information of a far higher quality than that currently available.
I therefore support this initiative, which follows on from the Thessaloniki European Council of 2003, which recognised the need to set up more effective mechanisms for collecting and analysing information on migration and asylum in the EU.
I welcome Mrs Klamt's report, which is aimed at setting up a common framework for collecting and compiling Community statistics in this field. This should enable the Member States to make better use of the available data for drawing up statistics that, as far as possible, comply with harmonised definitions.
It should accordingly enhance the exchange of statistics and lead to common analysis, which will in turn help us to draw up fair and effective Community policies on migration and the free movement of persons.
in writing. (SV) The report is to be seen as a further step towards the total harmonisation of Community legislation. To set up an authority designed to monitor migratory flows and transfer data about them to and from the EU is quite unnecessary, in our opinion, and places a further burden on the EU budget. The rapporteur has shown no respect for existing national legislation in defining legal concepts such as 'citizenship' and 'illegal immigrants'. The fact is that there is now already careful and reliable expert analysis of, and data concerning, migration, not only within the EU but also throughout the world represented by the UN. Citizenship, refugee status and immigrants are other concepts well defined in the UN Charter on Human Rights.
The June List does not want to help develop a surveillance society in which people's freedom of movement can be affected by decisions taken at supranational level, and we are therefore voting against the report as a whole.
in writing. - (FR) The implementation of a European asylum and immigration policy means having global and comparable European statistics on a series of migration-related issues. This proposal establishing common rules on the gathering and generating of statistics in this field should provide us with comparable figures, giving us an image of the migratory flows in Europe.
I was particularly keen to see the figures linked to the so-called accelerated procedures included in this proposal. Indeed, Europe must make sure that accelerated procedures are not systematically implemented across the board and that the need for international protection, the right of asylum and the principle of non-refoulement are safeguarded.
Finally, we wanted separate statistics for transferred persons, in accordance with the Dublin II regulation on the determination of the Member State responsible for an asylum application. Indeed, it would seem that this regulation is placing a disproportionate amount of responsibility on the Member States located at the Union's external borders. In the absence of the Commission assessment, initially planned for the end of 2006, statistical data will enable us to confirm this development.
in writing. (SV) A directive is not the best way of regulating the complicated process of collecting statistics. This is better taken care of through agreements between responsible authorities with the competence required. I am therefore abstaining in the vote on this report.
in writing - (PL) I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council on Community statistics on migration and international protection.
Mrs Klamt has made an excellent report that raises important questions regarding effective mechanisms for collecting and analysing migration and asylum data in the European Union. The enlargement of the Union has made harmonised and comparable statistics all the more necessary. Accurate information is essential to ensure the development and monitoring of Community legislation and immigration and asylum policy.
(DE) Mr President, although I voted in favour of the report, I would like to take this opportunity to draw attention to the situation as regards the agencies, of which the European Union now possesses 33, with a 34th having just been announced by the Commission, and the costs of which are now running at over a billion euros per annum. They employ 2 700 staff, and between 60 and 70% of their costs relate solely to administration. Something seems to be going wrong here, and it is to that that I wish to draw attention.
I demand that the work actually done by all the agencies, their efficiency and their usefulness, be reviewed, and that consideration then be given to closing down those that yield no added value for the services of the European Union. Only then can consideration be given to the opening of another agency, should it appear that there is a need for one.
in writing. - (FR) I voted in favour of the Leichtfried report on common rules in the field of civil aviation and establishing a European Aviation Safety Agency.
I believe that the proposal to extend the role of the European Aviation Safety Agency (EASA) with the aim of establishing common rules on civil aviation to be applied by all airlines operating in Europe, whether or not they are based in the European Union, is a step forward. Europeans are very concerned today to see rules guaranteeing their maximum security being complied with.
In this respect, EASA has been granted powers to impose fines and periodic financial penalties when security rules are not applied properly.
Furthermore, I supported the proposals designed to extend the European Aviation Safety Agency's sphere of competence over pilots' licences, enabling it to check that pilots fulfil criteria in relation to training and vocational and linguistic skills.
I also endorsed a similar amendment calling for cabin crew to hold an identical qualification.
in writing. (SV) Common rules governing air transport are necessary and desirable, especially from a safety point of view. There are thus good reasons for debating how current cooperation on aviation issues should continue and be developed. As usual, the European Parliament is trying, however, to import other proposals aimed at increasing the EU's power in areas that should be reserved for the individual Member States. We believe, however, that the current report proposes too far-reaching a mandate for the European Aviation Safety Agency. We are confident that competent national authorities are capable of ensuring that pilots have satisfactory professional skills and adequate language knowledge. Nor do we share the view that the EU countries should have a common representative within the UN body for global aviation issues (the International Civil Aviation Organisation). We have thus voted against this report.
The competences of the Member States in the area of civil aviation have gradually been transferred to the 'Community', and the proposed amendment to Regulation (EC) 1592/2002 is a further step in that direction. That process of transferring and diverting competences is all the more detrimental when it is done within a framework whose limits have not been clearly defined.
In this case, the European Aviation Safety Agency (EASA) would also become responsible for certifying aircraft and pilots, a competence that currently falls to each of the national authorities.
The national authorities currently comply with, and ensure compliance with, the requirements in force on civil aviation arising from international agreements. Cooperation between Member States and third countries is already happening. It could even be encouraged and developed further, whilst ensuring respect for the sovereignty of each country, for workers and their rights - guaranteeing social harmonisation by delivering more favourable working conditions - and for the rights of the user.
At its core, this initiative means another 'step forward' towards the effective implementation of what is referred to as the 'single European sky' - something to which we are opposed. With the negotiating process on amending this regulation now under way, we shall continue to monitor this issue in order to ensure that national sovereignty is always safeguarded.
in writing. - (FR) It is true that we still all too often witness air disasters that are due not only to the poor state of some aircraft but also to the violation of security requirements.
The virtue of this proposal by Parliament and by the Council is that it increases the Member States' obligations regarding inspections not only of third-country aircraft, but of EU aircraft, too.
What is more, if an inspection of airlines or of the activities of civil aviation authorities reveals any anomalies or a violation of standard security rules, the European Aviation Safety Agency will have the power to set a penalty mechanism in motion and to ban the airlines at fault from transporting passengers within the Union. I believe that this is a significant step forward in terms of averting the risk of aircraft accidents.
Finally, the work and remit of this Agency will make it possible to complete - usefully, I hope - the European blacklist of bad airlines.
Although not all of the issues in the field of aviation security have been settled, it would seem that prevention and repression have at last been usefully brought together in this text. We shall vote in favour.
in writing. - (IT) Mr President, ladies and gentlemen, the Leichtfried report aims at expanding the powers of the European Aviation Safety Agency by giving it control not only over aviation but also over the actions of carriers. The Agency will be responsible for renewing and issuing certificates and licences and for monitoring the implementation of uniform safety standards. It will also be able to impose fines if safety is not properly implemented.
The report also pays particular attention to the recruitment experience that the EASA has gained since 2002; in this respect, it has found it difficult to recruit the skilled, experienced staff it needs for a number of reasons, including language skills. The rapporteur therefore quite reasonably calls for the problem to be tackled by means of novel solutions, such as taking advantage of the possibilities offered by the EU Staff Regulations.
Today, however, I was very surprised to learn that there are only four Italians in the EASA, while there are 45 French people and 37 Germans. I call on the EASA and the Commission to address and solve this problem of representation as well, since there is an unjustifiable imbalance against Italy.
in writing. Today I voted in favour of amendment 12 of the above report to exempt 8 to 12 month old meat marketed as beef from the rules set out in this piece of legislation. Such an exemption should be granted to benefit UK meat producers in terms of cost reduction and alleviation from burdensome procedures by removing the need for separate batching at each stage of the production process. I see no justification for this added requirement and therefore hope to see an exemption granted.
I have voted against the report by Mrs Bourzai on the marketing of the meat of bovine animals aged twelve months or less. The eventual consumer must not only be enabled to find out from the label the age at which an animal was slaughtered and the customary details such as the product, weight, price and best-before date, but must also be informed as to the number of kilometres the animals travelled while still alive and on their way to be slaughtered. When shopping, European consumers need to be enabled to see, simply and quickly, how long the meat they are interested in was transported prior to slaughter, in order then to be able to take their own decision as to whether or not to buy it.
The adoption of this report is an important step towards ensuring respect for the rights of workers in the maritime sector.
The 2006 Maritime Labour Convention of the International Labour Organisation (ILO) is aimed at guaranteeing decent living and working conditions on board vessels. The Convention incorporates all existing conventions and recommendations on maritime labour adopted by the ILO since 1919 into a single text to serve as a basis for the first universal Maritime Labour Code.
It is vital that the Member States ratify the Convention in order that every effort might be made to ensure that it is complied with effectively.
Given the strategic importance of the sector, which carries 90% of world trade and 40% of intra-Community trade, and the number of workers involved, this measure is long overdue. We therefore voted in favour of the report and hope that the Convention will be ratified and complied with by the Member States.
in writing. I voted for this report, which simplifies all the existing ILO conventions and recommendations since 1919 into a single text. I am pleased that a possible deadline of 2010 has been set for the ratification by Member States, as the European Community is not a party to the ILO or this convention and it is important that each Member State ratifies the ILO recommendations.
in writing. - (EL) The Maritime Labour Convention of the International Labour Organisation sets the labour rights of seafarers at the lowest possible level. It is far below the standard of their actual rights and the demands of the seafaring community. We have reservations about some of its provisions, such as those which recognise the right to exist and trade of the slave shops which allegedly find work for seafarers.
The report by the European Parliament and the Commission proposal allowing the Convention to be ratified by the Member States reflect the contradictions and stiff competition between the various factions of shipowning capital.
The Convention is hotly opposed by Greek shipowners, who are reacting to the safeguarding even of what are inadequate conditions of work and pay, so that they can keep the neo-colonial legislative framework shaped by the New Democracy and PASOK governments for shipping 'intact' and can continue unimpeded with their miserable exploitation of Greek and foreign seafarers and to increase their profits.
The Greek Communist Party calls on seafarers to strengthen the class fighting forces of the seafaring community, to step up their fight and to counterattack to safeguard and acquire their rights and satisfy their contemporary needs in the face of the anti-grassroots policy of the EU, the New Democracy and PASOK parties which speak for capital and the forces of the European one-way street.
I voted in favour of this report as I agree that there is a need to draw up a first Universal Maritime Labour Code.
With the adoption of the ILO's 2006 Convention, there will be minimum standards on the health, training, working conditions and social security of workers in the maritime sector, which will ensure decent working and living conditions on board international vessels.
It is now up to the Member States to ratify this Convention. I therefore call on the Portuguese authorities to ratify this ILO Convention, in order to ensure more homogenous minimum employment conditions.
I welcome the innovative mechanisms introduced by the Convention, such as the maritime labour certificate issued by the State to vessels flying its flag, after verification that the on-board working conditions conform to national laws and the regulations arising from the Convention.
I hope this Convention will help stabilise the maritime transport sector, which is faced with the pressure of international competition from operators with the least stringent social legislation and with the threat of relocation of recruitment of seafarers to the detriment of European jobs, including in intra-Community transport.
(SK) The ageing of our population, in other words the growing proportion of elderly people, and the resolution of issues of social deprivation are key challenges which the European Union will have to face in the coming years.
I welcome the pro-active report by Hasse Ferreira, which strives to define clear rules for social services across the EU, all the more so since they were excluded by their specific nature from the purview of the recently approved Services Directive. I fully support the application of the subsidiarity principle. Taking into account the 27 different models and concepts applied in social service provision and financing, we have to leave to the Member States the right of defining the tasks of social services in line with standard practice in each Member State, and of matching them as closely as possible to each citizen.
Our citizens are waiting for a clear message from us confirming that the Union will provide each and every European, and particularly those who are vulnerable and weak, with the opportunity to live their lives in adequate comfort and financial security. I believe that Parliament will also contribute through this report to the establishment of a sustainable European social model.
(DE) Mr President, my reason for voting against the Hasse Ferreira report is that we are about to go through a social crash landing, for, while less and less money is being used to top up social security funds, the number of those who are dependent on the state despite being in work is on the increase.
When we degrade mothers by making them permanent recipients of welfare, when it is not possible to live from honest labour, and when having children is a sure-fire way to end up poor, we need not be surprised at dwindling enthusiasm for the EU or at the looming spectre of a dearth of children. I believe that it is very long overdue that we should find out and make public the actual costs arising within the EU as a consequence of economic migration, those economic migrants who have come here ostensibly as asylum-seekers, and those who are here illegally, especially as regards the burdens they impose on our social security systems.
Multiculturalist dreamers must once and for all throw overboard the illusory hope that foreign immigrants would compensate for our failure to produce children and would look after our old people, or else there will be an explosion in social costs, triggering a flood in which the indigenous European population will slowly, but surely, go under.
in writing. (SV) We supported the report. Social services have a character of their own and differ from commercial services. How such services are to be funded and provided is up to the Member States themselves to decide, but it is important for them to be of high quality and accessible to everyone.
In order to protect social services from internal market regulations, it is desirable to have a sector-specific directive in which social and commercial services are defined clearly and in such a way as to distinguish them from one another.
We are puzzled, however, by the concept of 'female employment', which is a term we do not know. We presume that, in the rapporteur's view, there are many women working within the social services sector and it is important to promote their participation in the labour market, at the same time as combating insecure employment conditions. Where 'part-time work' is concerned, we believe that there should be a right to full-time work and that the opportunity of part-time work should also exist. We also wish to make it clear that 'unpaid voluntary work' does not exist within the public sector but that it can exist in a supplementary social economy. Unpaid work at home does not, however, come within the category of social services.
We interpret the concept of 'public-private partnership' as referring to the existence within the social services sector of a variety of services that are publicly funded and that are provided by a number of different actors such as public limited companies, non-profit-making organisations, cooperatives and private companies.
rapporteur. - (FR) About time too! It was about time that we had a report that takes into consideration the specific features of social services of general interest. SSGIs, which are to be distinguished from the other services of general economic interest, warranted this clarification of the definition of their tasks and organisational principles. On the other hand, SSGIs are a key component of the European social model that we are very keen not just to protect, but above all to promote. It is therefore a good thing that the European Parliament has taken up this major issue.
The compromise that we have managed to reach in this House is satisfactory, so I have therefore voted in favour of the Hasse Ferreira report.
This decision would appear consistent with the way in which the European Parliament has voted since the Gerbhardt/Harbour compromise on the Services Directive and, more recently, since the Rapkay/Hokmark compromise on the Rapkay report. I should like to make it clear once again in this House that this decision does not commit us in any way to a framework directive on services of general economic interest.
However, this report is not enough. I am referring here to the necessary sectoral directive on health services.
in writing. - (FR) I voted in favour of the report on social services of general interest.
I welcome the continuity and consistency of Parliament's vote, in the sense that it demands legal certainty and clarification of the Community framework to be applied to social services of general interest.
I believe that this report enables a balance to be struck between the application of Community law in the strictest sense of the word and the accomplishment of tasks in the field of social services of general interest.
This is in fact a preliminary step needed in order to establish a sectoral directive on social services of general interest, which Parliament clearly requested in the Rapkay report on the White Paper on services of general interest.
Furthermore, I welcome the proposal to convene a forum on social services of general interest initiated by Parliament and call for it to be implemented in practice under the Portuguese Presidency of the European Union.
I voted in favour of this report because it deals with an issue that is important to European citizens and because I share the rapporteur's opinion. Social Services of General Interest (SSGIs) constitute one of the essential pillars on which the European social model is based and an appropriate means of strengthening the social dimension of the Lisbon Strategy and of addressing challenges such as globalisation, industrial change, technological progress, demographic change, migration and changing social and employment patterns.
The can of worms opened up by the directive on creating the internal market for services (the notorious Bolkestein Directive), paving the way for attacks on public services, is developed further in this report on social services of general interest (SSGIs).
Evidence of this comes straight away in the division of services of general interest into services of general economic interest and social services of general interest.
The report then fails to defend clearly the right of all Member States to define, organise and fund public services as they see fit.
It also allows private companies to provide SSGIs, thereby paving the way for the privatisation of essential public services. This will have the effect of undermining the principles of equality, universality and social cohesion and, most importantly, the possibility of upholding fundamental human rights in practice.
Lastly, I wish to point out that all of the proposals we put forward were rejected, for example our call for Member States, firstly, to reverse the so-called 'reforms' that have institutionalised their social protection models that are market based, subject to competition and obliged to compete, and, secondly, to stop promoting public-private partnerships or outsourcing social services to the private sector, because these strategies are misleading.
Paragraph 6 of this report on social services of general interest points out 'the Member State authorities' freedom to define, organise and finance social services of general interest as they see fit', in accordance with the principle of subsidiarity.
This one sentence, notwithstanding the so-called 'joint responsibility' of the Union, renders the rest of the text meaningless: public services fall within and must continue to fall within the Member States' prerogative, and theirs alone. It is up to each Member State to decide whether these services depend on the market, or on national solidarity as the guarantor of the common good, or indeed on a fair balance between these two elements.
In other words, it is not the responsibility of either the Commission or the European Court of Justice in Luxembourg to define, and even less to rule over, public services. We know only too well what happens if they do act in that way: the privatisation of profits, in the name of ultra-liberalism and of competition, and this, to the great advantage of international capital; and the 'nationalisation' of losses, without any concern for the general interest or for that of the citizens, especially the poorest among them.
It can never be said enough how responsible these policies are for the social disintegration that our countries are now experiencing.
in writing. - (FR) Mr Hasse Ferreira is right when he states that social services of general interest are a key component of the European social model, based as it is on the protection of the most vulnerable members of society: children, the elderly, the sick, disabled people, the unemployed and so on.
Three developments are today undermining this social model. Firstly, the uncontrolled immigration that is in the process of ruining our social security systems. Thus, in France, the granting of free State medical aid to illegal immigrants costs EUR 600 million per year. Secondly, the destruction of borders which, by leaving our businesses to the mercy of international competition and social dumping, especially in China, is destroying the economic substructure of this social model. Thirdly, the gradual abolition of public services, as decided in 2000 during the Lisbon European Summit.
The report by our fellow Member, Mr Hasse Ferreira, does not propose any solutions because these developments are the result of the ultra-liberal ideology implemented by the Europe of Brussels.
Only another Europe, the Europe of nations, based on respect for national sovereignties, Community preference and borders protecting it from uncontrolled immigration and unfair international competition, will enable our nations to re-build a European social model.
in writing. I voted for this report, which calls on the Commission to consider the proposal for a sector-specific directive in the field of social services of general interest, given that they can't be associated with the rules governing commercial services in the EU. Social services need to remain of high quality and accessible for all and the rules governing provision need to be set in legislation.
in writing. Despite our reservations about certain aspects of the report, on balance we decided to vote in favour. While we are not convinced of the need for a legal framework, nor are we happy about the way in which certain social services have been designated as services of general economic interest, we are pleased that the report strongly supports the values of equality and solidarity, and the principles of accessibility and universal service.
Our vote in favour of this report should in no way be seen as an endorsement of public-private partnerships.
in writing. - (EL) The report, apart from its gratuitous pronouncements about the 'particular character' of services of general interest, paves the way for their privatisation and integration into the directive on the liberalisation of services (Bolkestein directive).
Within the framework of capitalist restructurings, crucial social protection service sectors are being handed over to the 'free market' and to 'free competition', in other words to the unaccountability of big business, so that now they hardly even operate with the current limited social criteria, instead generating profits for the plutocracy.
Both the communication by the European Commission and the report by the European Parliament on social services are predicated on strengthening anti-grassroots changes.
They drastically limit the concept of services of general interest. They are promoting the allocation of duties from the public to the private sector (so that the public authorities are turning into the 'waiters' of 'free competition') and the development of public private partnerships which constitute the 'battering ram' for the penetration of monopoly business groups into the social services of general interest sector.
The workers must combat this nightmarish future by strengthening the class working and grassroots movement and stepping up their fight, so that they help to change the political interplay of forces in our country and in Europe in order to overturn this reactionary and highly anti-grassroots policy.
The EU stands to gain nothing from a rigid model for defining economic activities and for determining their public or private nature. The modern economy - and Europe's in particular - needs flexibility. That being said, the best model for European integration is one that leaves room for each Member State to choose the paths that their citizens would like to follow and for the Member States themselves to be given room to make mistakes. The possibility of making mistakes is part and parcel of freedom of choice.
I therefore accept that there needs to be a clear definition, in legal terms, of what is meant by services of general economic interest (SGEIs) and social services of general interest (SSGIs). Their correct identification is important so that when the EU adopts standards it does not impose or prohibit anything that does not fall within its scope. Accordingly, I am in favour of much of what the report before us contains. I also agree with the rapporteur that SSGIs should be given adequate funding. This is unquestionable even if we differ over the means of funding and even if each Member State has a different understanding of its duty towards its citizens.
in writing. - (FR) Social services of general interest are a key component of the European social model.
The European Commission communication on these services includes the prospect of clarification of the place occupied by SSGIs within the European Union with regard to social aspects, concepts applicable to these services and the legal certainty that should be granted to them. The models of organising and managing SSGIs do in fact vary greatly across the various Member States.
One of the aspects on which the Commission must focus is that of the creation of a legal instrument and, more specifically, of a sectoral directive, in order to ensure that the procedures are politically clear and to guarantee legal certainty for the social organisations concerned. Holding a forum led by Parliament under the Portuguese Presidency, in cooperation with all of the social partners, will enable this objective to be achieved.
SSGIs have a major part to play in turning the social dimension of the Lisbon Strategy into something concrete, by the volume of jobs that they create and by the social cohesion that they help to provide in various ways throughout the European Union. For all these reasons, I have voted in favour of the report by Mr Hasse Ferreira.
President, my UK Labour colleagues and I did not support some items in this resolution and we voted against it in the final vote because we believe that the draft agreement is far too imbalanced in favour of the United States of America.
If this draft is accepted by the Council in its present form, the US airlines will have virtually complete access to the EU internal market, whilst European airlines will still not be able to fly internally in the US. In addition, US interests will be able to own up to 49 % voting stock in EU airlines, whilst the reciprocal agreement allows just 25 % voting stock for EU interests in US airlines. So the draft agreement, to my mind, is little better than the one from November 2005, which both Council and Commission said was imbalanced.
As the Americans achieved their prime negotiating goals in this draft agreement, there will, I suggest, be little incentive for them to liberalise further in the future. I am afraid that it is the UK that pays the price for this deal. It grants hard traffic rights to the US airlines with full access to Heathrow, which is already 40 % of the transatlantic market, and despite the fact that four airlines - not just American - fly across the Atlantic from Heathrow already. So I think that, for the UK and for the whole of the European Union, this is a very poor deal.
in writing. (SV) The June List accepts that the EU represents the Member States on issues relating to trade policy. The current aviation agreement with the United States, aimed at enabling airlines in the EU to fly wherever they like in the United States, falls within this area.
We are unhappy about the European Parliament having views about the ownership structure of US airlines. This is an issue for the competent US authorities. We do, however, share the general positions put forward in the resolution. Moreover, the aviation agreement is good for the internal market, which is an area that we safeguard and that we want to develop. We have thus voted in favour of this resolution in the final vote.
One of the objectives of concluding this pre-agreement on air transport between the European Community and the United States is to minimise the current inequalities, at different levels, between companies in EU countries and in the United States.
We view the conclusion of this pre-agreement with concern. The assumption that the competence to conclude agreements of this kind rests with the Community, and not with the Member States, undermines the sovereignty of each Member State on a matter of huge strategic importance, particularly given that the guiding principal of this agreement is to 'serve as a model for further liberalisation and regulatory convergence worldwide', which we find unacceptable.
The advantages of concluding multilateral agreements are well documented. They are advantageous provided that they help improve the conditions under which the service is provided - in particular for passengers - available routes and the price charged and that they simplify the procedures and minimise the environmental impact; provided too that they safeguard and promote the rights of workers in the sector and ensure respect for the law and sovereignty of each country.
The European Court of Justice's rulings ordering the revision of aviation agreements between the European Union and third countries posed completely new challenges for us, particularly in the case of countries like Russia and the USA, notably the latter. We should also remember that the ECJ rulings are binding on one party, namely the European Union. The EU is therefore required to negotiate a new agreement. We are obliged to do so, which puts the EU negotiators in a more difficult situation from the outset.
It is therefore all the more fortunate that two weeks ago, after another difficult round of negotiations, the European Commission managed to achieve a partial - albeit not fully satisfactory - understanding. This should be regarded as an important first step forward. But in moving forwards, it is important not to set ourselves unrealistic goals. In my view, the provisions aimed at harmonising social policy in the aviation sector on both sides of the Atlantic, which de facto would constitute an attempt to impose the European social model on the United States, is an example of such an unrealistic approach. Would this not be a sin of conceit?
On the other hand, I am decidedly in support of pressure to exchange best practice in environmental protection. After all, even if global warming proved a global myth, the environment itself is an invaluable good.
in writing. UK Conservatives are in favour of opening the aviation market to further competition and to agreeing an open skies policy with the United States. However, the proposals being discussed from the recent negotiations perpetuate an imbalance favouring the United States. Agreements of this kind should be totally reciprocal giving European airlines the same rights across the Atlantic as those given to US carriers in the European Union. The Commission has made progress but we need more - and soon. For this reason, the British Conservative Delegation has abstained.
in writing. I voted for this resolution in which safety and sustainability are emphasised as two important goals for the agreement between the EU and the USA. I think it will be important to restore a proper balance of interests between the EU and the US following the decision of the Department of Transportation to withdraw its rulemaking on actual control of US carriers.
(DE) Mr President, I have supported the resolution on the grounds that the preparatory work on the review conference is urgently necessary and that now is the right time to do it, but, since it is by their successes that the quality of the Nuclear Weapons Non-Proliferation Treaty and its additional protocols will be judged, we should seize the opportunity that has now emerged with the resumption of the six-party talks to work towards the nuclear disarmament of North Korea. The European Union - and we in this House in particular - have made an essential contribution to getting these talks off the ground again and to getting what is termed the Peking Agreement with concrete measures put in place.
Now, though, we have to give practical support to the implementation of the measures that have been decided on in order to denuclearise North Korea, and my expectation is that the European Union will give its full backing to measures aimed at food security - in other words, agricultural development aid, to regional security - which means the improvement of diplomatic relations in the region, and measures towards making human rights a reality.
Our goal has to be that North Korea, without nuclear weapons, should have enough to live on and, in general terms, that there should be regime change in North Korea in the interests of peace and stability across the region as a whole.
in writing. (SV) Nuclear weapons constitute a global threat to the world's population. The development we now see, with more countries acquiring nuclear weapons technology, is very worrying. Every sovereign state is naturally entitled to defend itself and its citizens. Purely on principle, however, we do not believe that nuclear weapons are justified. History has shown the devastation to which these weapons can lead.
The resolution before us contains both good and bad wordings. We believe, for example, that all references to the European security strategy should be deleted. The fact is that this issue is an excellent example of why we should not have a Common Foreign and Security Policy (CFSP) in the EU. More than one Member State has a significant arsenal of nuclear weapons, while others put their territories at the disposal of non-European countries with nuclear weapons. In a future EU with a common security policy, Member States without nuclear weapons could unintentionally be drawn into conflicts involving such weapons.
What is more, the world is bigger than the EU, and a global problem needs to be solved at a global level. It is the UN that has the required knowledge and experience and that is the institution competent to prevent the spread of nuclear weapons in the world.
We believe that underlying the resolution is an intention to strengthen the CFSP and Parliament's influence on these issues. We are therefore voting against the resolution.
Non-proliferation and nuclear disarmament are among the most important issues of our time, in an international framework characterised by instability and insecurity arising from the increasing aggressiveness and interventionism of imperialism led by the USA, with assistance from the major capitalist powers.
It is the USA that promotes the arms race, a country that is developing its nuclear weapons and seeking to install new systems in Europe that are, by nature, aggressive, examples of which include the new anti-missile systems in Poland and the Czech Republic.
As the USA becomes ever more military in its focus, it threatens other sovereign countries with its interference and military aggression.
Against this backdrop, the rejection by the majority in Parliament of proposals tabled by our parliamentary group is most revealing. Those proposals were as follows:
insists 'on a peaceful political settlement to the dispute over Iran's nuclear programmes' and 'reaffirms its opposition to any military action or threat of use of force';
'expresses its opposition to the deployment of new ballistic and anti-ballistic missile systems on the territory of the Member States of the European Union';
and calls on 'States with nuclear weapons to pull their arsenals back from a state of high alert and to undertake not to attack non-nuclear countries with nuclear weapons'.
in writing. I voted for this resolution as there are serious concerns about the risk of proliferation and it is important to revive and strengthen the Non-Proliferation Treaty (NPT). The EU has adopted a Common Position on non-proliferation that constitutes a positive platform for a stronger effort in this field, notably by pursuing an effective multilateralism.
in writing. Sinn Féin is unreservedly opposed to nuclear proliferation and welcomes the European Parliament's stated opposition today.
Ireland is a nuclear-free country and must remain so. The nuclear industry however still affects our environment and health as foreign nuclear power plants have affected our seas and countryside causing health problems for our population.
All countries, regardless of their size, influence or form of government should begin a process of decommissioning their nuclear arsenals as soon as possible. We are opposed to any other countries joining the nuclear club or the extension of the nuclear abilities of those powers already armed with nuclear weapons.
in writing. - (EL) At a time when the European Parliament is voting on its established annual wish list on the non-proliferation of nuclear weapons and disarmament, it is refusing to condemn the installation of new ballistic and anti-ballistic systems in Europe.
In essence, this decision is tantamount to acceptance of and participation in the US national missile defence system, the objective of which is to establish a global nuclear rocket attack network. The installation of new US bases is already being prepared in the Czech Republic and Poland and the European Parliament, in the motions for resolutions by the Group of the European People's Party (Christian Democrats) and European Democrats and the overwhelming majority of socialists and liberals, is giving its consent.
We MEPs of the Greek Communist Party abstained from the vote, because we refuse to participate in the self-delusion as to the character of the ΕU, which was and still is aggressive in this sector too. The political forces which support it are trying to present it as an 'anti-nuclear power'. There are Member States (Britain and France) which have nuclear weapons. There are other American nuclear weapons also on ΕU soil. Now it is preparing to participate in the US national missile defence system, which is fuelling a new arms race and new antagonisms.
Despite the pretty pronouncements, it again proves that the ΕU is with the US and against the peoples on strategic issues. The aim of the US national missile defence system is to establish imperialist sovereignty through nuclear terrorism.
I wholeheartedly endorse the content of this joint resolution. The Non-Proliferation Treaty is our best weapon against the spread of nuclear weapons - a serious threat to world security. It must be said that it is not only important what nuclear weapons there are, but also who possesses them. As we have seen, not all countries behave in the same way on this issue.
Consequently, along with my vote in favour and my agreement, I would emphasise the idea that we have other responsibilities beyond mere formal acts. In terms of world politics, what interests us most is to ensure broad, lasting security. On this question, I am no longer sure of exactly what we have done. Let us hope that signs that are at the moment unclear but that engender fear, prove to be unfounded.
in writing. The possession of nuclear weapons has been a key element of the United Kingdom's defence posture for the past 54 years. Given today's dangerous world and the unpredictability of threats in the future, it would be foolish to take any decisions that would weaken our ability to maintain an independent British nuclear deterrent or the credibility of our deterrent policy. For the relatively small investment of less than 3 % of the UK defence budget over a 20-year period, the UK can maintain a vital defence capability. The UK is recognised as a legitimate Nuclear Weapon State under the Non-Proliferation Treaty (NPT) and Conservatives support the aim of eventual global nuclear disarmament as set out in Article VI of the NPT.
However, we are firmly against any unilateral nuclear disarmament that would expose our nation and its people to risk and leave our strategic defence entirely in the hands of others. Decisions that affect the security of the United Kingdom, its territory and citizens, are the responsibility of Her Majesty's Government and not the European Union. Most of today's resolution is surprisingly uncontroversial and the extreme amendments placed by the Left were defeated.
However, we could not support any text welcoming the efforts of international fellow-travellers of the so-called Campaign for Nuclear Disarmament such as the 'Parliamentary Network on Nuclear Disarmament' (Recital E). We therefore abstained in the vote on the resolution as a whole.